 

Exhibit 10.11

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of August 25,
2016 (the “Effective Date”) by and between Novan, Inc., a Delaware corporation
with its principal place of business in Durham County, North Carolina (the
“Company”), and M. Joyce Rico, a citizen and resident of Orange County, North
Carolina (“Employee”).

WITNESSETH:

WHEREAS, Employee commenced employment with the Company on August 7, 2012;

WHEREAS, the Company wishes to continue to employ Employee, and Employee desires
to accept such continued employment with the Company, on the terms described
herein; and

WHEREAS, effective as of the Effective Date, the parties desire to enter into
this Agreement which shall supersede the offer letter dated July 18, 2012
(“Offer Letter”) in its entirety.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, including the employment
of Employee by the Company and the compensation received by Employee from the
Company from time to time, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows.

1. EMPLOYMENT. The Company hereby agrees to continue to employ Employee, and
Employee hereby accepts such continued employment. Employee shall serve as the
Company’s Chief Medical Officer, reporting to the Chief Executive Officer (the
“CEO”), upon the terms and conditions hereinafter set forth. The initial term of
employment under this Agreement (the “Initial Term”) shall be for the period
beginning on the Effective Date and ending on the third (3rd) anniversary
thereof, unless earlier terminated as provided in Section 4. This Agreement
shall automatically be extended for successive one-year periods (each, an
“Extension Term” and, collectively with the Initial Term, the “Term”) unless
either party gives notice of non-extension to the other no later than 90 days
prior to the expiration of the then-applicable Term.

2. DUTIES; EXCLUSIVE SERVICE.

(a) During the Term, Employee shall faithfully discharge her responsibilities
and perform all duties reasonably prescribed to her by the CEO consistent with
her position, as well as any duties as are set forth in the Bylaws of the
Company related to Employee’s position. In addition, Employee expressly agrees
that her services include but are not limited to attendance at scheduled
meetings of the Company’s Board of Directors (the “Board”), if and as requested
by the CEO or the Board, and all other normal duties associated with the
responsibilities of a Chief Medical Officer. Employee agrees to comply with all
Company policies, standards and regulations now existing or hereafter
promulgated of which she is aware. Employee further agrees to devote all of her
working time and attention to the performance of her duties and responsibilities
on behalf of the Company and in furtherance of its best interests.
Notwithstanding the foregoing, Employee may serve on boards or advisory
committees of non-profit or charitable organizations or, with the prior written
consent of the CEO, boards or advisory committees of for-profit organizations or
companies, in each case, so long as such service and obligations do not
interfere with Employee’s duties at the Company. Employee agrees to immediately
resign from the board of any company that engages in any business that competes
with or represents a conflict with the business of the Company as determined in
the sole discretion of the Board.

3. COMPENSATION. Employee’s compensation shall be paid as follows:

(a) Base Salary. During the Term, Employee shall receive as compensation a base
salary at an annual rate of Three Hundred Fifty Thousand and Four Hundred
Dollars ($350,400.00) (the “Base Salary”), less any federal, state and local
payroll taxes and other withholdings legally required or properly requested by
Employee. The Base Salary shall be payable semi-monthly in accordance with the
Company’s regular payroll practices and procedures. Employee’s Base Salary shall
be subject to annual review by the CEO. All full-time employees may be eligible
for additional compensation based on performance and may receive additional
stock option grants as approved by the Board in its sole discretion.

 

Novan, Inc.

1

 

 

--------------------------------------------------------------------------------

 

(b) Long-Term and Equity Incentive Compensation. During the Term, Employee shall
be eligible to participate, at such level and on such terms as shall be approved
by the Board in its sole discretion, in the Novan, Inc. 2016 Incentive Award
Plan and such other long-term and/or equity-based incentive compensation plans
or programs as may be approved by the Board from time to time.

(c) Annual Bonus. For calendar year 2016 and each subsequent calendar year that
ends during the Term, Employee will be eligible to receive an annual
performance-based cash bonus, upon achievement of the annual bonus objectives
established by the President/CEO and/or Board of Directors or Compensation
Committee thereof (the “Annual Bonus”), pursuant to the Company’s Executive
Annual Incentive Plan or another bonus plan established by the Company, with a
target Annual Bonus equal to thirty-five percent (35%) of the Base Salary for
achievement of 100% of the performance objectives. Employee’s success in
achieving the objectives and the amount of the Annual Bonus will be determined
by the President, CEO and/or Board in their reasonable discretion. Upon the
recommendation of the President and/or CEO, Employee’s annual Bonus may exceed
thirty-five percent (35%) of the Base Salary.

(d) Paid Leave. Employee shall be entitled to one hundred ninety-two (192) hours
of paid time off (“PTO”) each calendar year during the Term, to be used accrued
and capped in accordance with the Company’s then-existing policies at an accrual
rate of eight (8) hours per pay period. Notwithstanding the Company’s PTO
policies providing otherwise, upon termination of Employee’s employment other
than for “Cause” (as hereinafter defined), Employee will receive pay for all PTO
accrued and unused as of the termination date.

(e) Benefits. During the Term, Employee shall be entitled to participate in
employee benefit plans, programs and arrangements of the Company as are provided
generally from time to time to all other similarly situated employees of the
Company, including, but not limited to sick leave arrangements. All such
benefits are subject to the provisions of their respective plan documents in
accordance with their terms and are subject to amendment or termination by the
Company without Employee’s consent.

(f) Business Expenses. During the Term, the Company will reimburse all
reasonable expenses incurred by Employee in the performance of her duties to the
Company, provided Employee complies with the Company’s policies and procedures
for reimbursement or advance of business expenses established by the Company.
Traveling on behalf of the Company to professional meetings and participating in
the dermatology community is expected of Employee in her role as Chief Medical
Officer. The reasonable travel and related expenses incurred for such
activities, as well as Employee’s annual dues for two professional associations
and fees for licensing in one state, shall be paid or reimbursed by the Company.
Employee agrees to seek the Company’s prior approval for any expenses in excess
of One Thousand Dollars ($1,000.00).

(i) Life Insurance. During the Term, Company shall pay Employee’s cost, or at
Employee’s election reimburse Employee for the cost required, to purchase term
life insurance in the face amount of $700,800 to be effective as of the
Effective Date or as soon thereafter as is reasonably practicable. The term of
the policy will be for ten (10) years, with an annual payment term. The Company
will pay the premium during the term of the agreement and any period during
which Employee is receiving payments following separation from service under
Section 6.

4. EMPLOYMENT AT WILL; TERMINATION. Subject to the terms of Section 6 of this
Agreement, Employee’s employment pursuant to this Agreement shall continue until
terminated by either party. Employee’s employment with the Company is at-will,
and either party can terminate the employment relationship and/or this Agreement
at any time, for any or no cause or reason, and with or without prior notice.

5. EFFECT OF TERMINATION. Upon termination of Employee’s employment hereunder by
either party regardless of the cause or reason, the Company shall pay Employee
accrued, unpaid wages through the termination date. Such final payment, less any
withholdings required by law or properly requested by Employee, shall be made on
the next regular payday of the Company following the termination, in accordance
with the Company’s normal payroll procedures. Except as otherwise provided in
Section 6 of this Agreement, no other payments, benefits or other remuneration
shall be due or payable to Employee.

6. SEVERANCE PROVISIONS.

(a) Definitions. For the purposes of this Section 6, the following terms shall
be defined as set out below:

i. “Base Salary” shall mean Employee’s then current annual Base Salary.

ii. “Cause” shall be determined in good faith by the Board and shall mean:

a. Employee’s conviction of, or plea of no contest to, any crime (whether or not
involving the Company) that constitutes a felony in the jurisdiction in which
Employee is charged, or that involves moral turpitude;

b. Any act of theft, fraud or embezzlement, or any other willful misconduct or
materially dishonest behavior by Employee;

 

Novan, Inc.

2

 

 

--------------------------------------------------------------------------------

 

c. Employee’s willful failure or refusal to perform her reasonably-assigned
duties, provided that such failure or refusal is not corrected as promptly as
practicable, and in any event within ten (10) calendar days after Employee shall
have received written notice from the Company stating the nature of such failure
or refusal;

d. Employee’s willful or material violation of any of her obligations contained
in any agreement between Employee and the Company, including but not limited to
Confidentiality and Assignment of Inventions Agreement and Non-Competition
Agreement executed by Employee (the “Restrictive Covenants Agreements”) or
material violation of any policies in the Company’s Employee Handbook; and/or

e. Conduct by Employee that constitutes willful gross neglect or willful gross
misconduct in carrying out her duties under this Agreement that results or that
may result, as determined by the Company, in material harm to the Company,
including harm to its reputation.

iii. A “Change In Control” shall be deemed to have occurred upon the
consummation of a merger or consolidation in which the shareholders of the
Company immediately prior to the merger or consolidation cease to own at least
fifty percent (50%) of the combined entity immediately following the merger or
consolidation; a sale of all or substantially all of the assets of the Company;
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities and Exchange Act of 1934, as
amended) of beneficial ownership of any capital stock of the Company, if, after
such acquisition, such individual, entity or group owns more than fifty percent
(50%) of either (A) the then-outstanding common stock of the Company or (B) the
combined voting power of the then-outstanding securities of the Company entitled
to vote in the election of directors; or during any period of 12 consecutive
months, a majority of the members of the board of directors of the Company cease
to be composed of individuals (i) who were members of that board on the first
day of such period, (ii) whose election or nomination to that board was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or (iii) whose election
or nomination to that board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board.

iv. “Disability” shall mean Employee’s inability due to a physical or mental
impairment to perform the essential functions of her job, with or without
reasonable accommodation, for a period of at least ninety (90) consecutive or
non-consecutive days in any twelve (12) month period.

v. “Effective Release” is defined as a general release of claims in favor of the
Company in a form reasonably acceptable to the Company’s counsel that is
executed after the Separation Date and within any consideration period required
by applicable law and that is not revoked by Employee within any
legally-prescribed revocation period; provided, however, a release shall not be
considered an Effective Release unless, in addition to the foregoing conditions,
the release is executed and not revoked, and the legally-prescribed revocation
period ends by the sixtieth (60th) day following the Separation Date; provided
further that such release shall not impose material post-employment obligations
on Employee other than those set forth herein or as agreed to by the parties,
nor shall such release require Employee to release any rights under Sections
3(i) and 6 of this Agreement. Failure to provide and have in effect an Effective
Release within the sixty (60)-day period following the Separation Date shall
result in forfeiture of any benefits conditioned upon the existence of an
Effective Release.

vi. “Good Reason” shall mean a material negative change to Employee in the
service relationship with the Company as a result of one or more of the
following conditions arising without the consent of Employee:

a. A decrease in Employee’s Base Salary of greater than or equal to twenty
percent (20%) of the then Base Salary;

b. A material diminution in Employee’s authority, duties or responsibilities;

c. A material change in the geographic location at which Employee must perform
services for the Company from her current work location in Durham, North
Carolina, not to include regular business travel; or

d. Any other action or inaction that constitutes a material breach of the terms
of this Agreement by the Company.

Notwithstanding the forgoing, “Good Reason” shall not include an event or
condition unless (A) Employee notifies the Company within ninety (90) days of
the initial existence of one of the adverse events described above, (B) Employee
provides the Company with at least thirty (30) days’ written notice of her
intent to resign for Good Reason, and (C) the Company fails to correct the
adverse event within thirty (30) days of such notice.

 

Novan, Inc.

3

 

 

--------------------------------------------------------------------------------

 

vii. “Separation from Service” shall mean Employee has a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and other interpretive
guidance thereunder (“Section 409A”) from the Company and will not perform any
additional services after a certain date for the Company (or a related entity)
or that the level of bona fide services (whether performed as an employee or as
a contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed (whether performed as an employee or as a
contractor) over the immediately preceding 36-month period (or, if less, the
period the employee has rendered service to the Company).

viii. “Separation Date” shall mean the date that Employee has a Separation from
Service from the Company.

(b) Compensation upon Separation without “Cause” or for “Good Reason.” Upon
Separation from Service by the Company without Cause or by Employee for Good
Reason, conditioned upon the existence of an Effective Release and Employee's
continued compliance with the Restrictive Covenants Agreements and the terms
thereunder, and subject to Section 8, Employee shall be entitled to, in lieu of
any other separation payment or severance benefit:

i. Payment of an amount equal to twelve (12) months of her Base Salary, minus
applicable withholdings required by law or authorized by Employee, to be paid in
installments pursuant to the Company’s standard payroll practices and
procedures, during the period beginning on the Company’s next regular pay day
occurring sixty (60) days following the Separation Date and ending on the twelve
(12) month anniversary of the Separation Date;

ii. Vesting of the remaining options in the then current vesting year of any and
all granted options to purchase Company common stock on the Separation Date,
such options requiring exercise within ninety (90) days of the Separation Date
and pursuant to the other terms and conditions of the applicable Company
incentive award plan and individual award agreement; and

iii. Conditioned on Employee’s proper and timely election to continue her health
insurance benefits under COBRA after the Separation Date, reimbursement of
Employee’s applicable COBRA premiums for the lesser of eighteen (18) months
following the Separation Date or until Employee becomes eligible for insurance
benefits from another employer; provided, that the Company may discontinue the
benefits under this paragraph and make a lump sum payment in lieu thereof to the
extent reasonably necessary to avoid any penalty or excise taxes imposed on it
in connection with the continued payment of premiums or other amounts by the
Company under the Patient Protection and Affordable Care Act of 2010, as
amended. Such lump sum payment shall be equal to the product of the current
COBRA premium paid by the Company times the number of months remaining in the
eighteen (18) month period if Employee is not at the time of the lump sum
payment eligible for insurance benefits from another employer.

(c) Compensation upon Separation due to Change in Control. Upon Separation from
Service by the Company without Cause or by Employee for Good Reason within six
(6) months after a Change in Control, and conditioned upon the existence of an
Effective Release and Employee's continued compliance with the Restrictive
Covenants Agreements and the terms thereunder, Employee shall be entitled to, in
lieu of any other separation payment or severance benefit (including but not
limited to the severance benefits provided for in Section 6(b) hereof):

i. Payment of an amount equal to twelve (12) months of her Base Salary, minus
applicable withholdings required by law or authorized by Employee, to be paid in
installments pursuant to the Company’s standard payroll practices and procedures
during the period beginning on the Company’s next regular pay day occurring
sixty (60) days following the Separation Date and ending on the twelve (12)
month anniversary of the Separation Date;

ii. Accelerated vesting of the remaining unvested portion of any and all granted
options to purchase Company common stock on the Separation Date, such options
requiring exercise within ninety (90) days of the Separation Date and pursuant
to the other terms and conditions of the Novan Inc. 2008 Stock Plan and
Employee’s Notice(s) of Stock Option Grant; and

iii. Conditioned on Employee’s proper and timely election to continue her health
insurance benefits under COBRA after the Separation Date, reimbursement of
Employee’s applicable COBRA premiums for the lesser of eighteen ( 18) months
following the Separation Date or until Employee becomes eligible for insurance
benefits from another employer; provided, that the Company may discontinue the
benefits under this paragraph and make a lump sum payment in lieu thereof to the
extent reasonably necessary to avoid any penalty or excise taxes imposed on it
in connection with the continued payment of premiums or other amounts by the
Company under the Patient Protection and Affordable Care Act of 2010, as
amended. Such lump sum payment shall be equal to the product of the current
COBRA premium paid by the Company times the number of months remaining in the
eighteen (18) month period if Employee is not at the time of the lump sum
payment eligible for insurance benefits from another employer.

(d) Other Separation from Service. Notwithstanding any Change in Control, upon
Separation from Service by Employee other than for Good Reason or due to
Employee’s death or Disability, or by the Company for Cause, Employee shall not
be entitled to additional compensation under this Agreement beyond that earned
and accrued as of the Separation Date.

 

Novan, Inc.

4

 

 

--------------------------------------------------------------------------------

 

7. SECTION 409A.

(a) The parties hereby acknowledge and agree that all benefits or payments
provided by the Company to Employee pursuant to this Agreement are intended
either to be exempt from Section 409A of the Code, or to be in compliance with
Section 409A, and the Agreement shall be interpreted to the greatest extent
possible to be so exempt or in compliance and to incorporate the terms and
conditions required by Section 409A. If there is an ambiguity in the language of
the Agreement, or if Section 409A guidance indicates that a change to the
Agreement is required or desirable to achieve exemption or compliance with
Section 409A, notwithstanding any provision of this Agreement to the contrary,
the Company reserves the right (without any obligation to do so or to indemnify
Employee for failure to do so) to (i) adopt such amendments to this Agreement
and or adopt such other policies and procedures, including amendments, policies
and procedures with retroactive effect, that the Company determines to be
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by this Agreement, to preserve the economic benefits of this Agreement
and to avoid less favorable accounting or tax consequences for the Company
and/or (ii) take such other actions as the Company determines to be necessary or
appropriate to exempt the amounts payable hereunder from Section 409A or to
comply with the requirements of Section 409A and thereby avoid the application
of penalty taxes thereunder. No provision of this Agreement shall be interpreted
or construed to transfer any liability for failure to comply with the
requirements of Section 409A from the Employee or any other individual to the
Company or any of its affiliates, employees or agents.

(b) If any severance or other payments that are required by the Agreement are to
be paid in a series of installment payments, each individual payment in the
series shall be considered a separate payment for purposes of Section 409A. To
the extent that any reimbursement of expenses or in-kind benefits constitutes
“deferred compensation” under Section 409A, such reimbursement or benefit shall
be provided no later than December 31 of the year following the year in which
the expense was incurred. The amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year. The
amount of any in-kind benefits provided in one year shall not affect the amount
of in-kind benefits provided in any other year.

(c) If any severance compensation or other benefit provided to Employee pursuant
to this Agreement that constitutes “nonqualified deferred compensation” within
the meaning of Section 409A is considered to be paid on account of “separation
from service” within the meaning of Section 409A, and Employee is a “specified
employee” within the meaning of Section 409A, no payments of any of such
severance or other benefit shall made for six (6) months plus one (1) day after
the Separation Date (the “New Payment Date”). Amounts payable under this
Agreement shall be deemed not to be “nonqualified deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Section 409A. The aggregate of any such payments that
would have otherwise been paid during the period between the Separation Date and
the New Payment Date shall be paid to Employee in a lump sum on the New Payment
Date.

8. EXCESS PARACHUTE PAYMENTS.

(a) If any payments or benefits received or to be received by Employee pursuant
to this Agreement or any other Company plan, program or arrangement, including
those made in connection with or contingent on a change in ownership or control,
(collectively, the “Company Payments”) would be deemed to be an “excess
parachute payment” within the meaning of Section 280G of the Code (“Excess
Parachute Payment”), and if the Company has no publicly-traded stock, the
Company, with the consent of Employee, will use commercially reasonable efforts
to obtain “shareholder approval” within the meaning of Section 280G(b)(5) of the
Code of such payments or benefits in order to exempt such payments or benefits
from being considered an Excess Parachute Payment. Employee’s consent to
shareholder approval shall include a waiver by Employee of any such payments or
benefits that are not approved by the shareholders. If Employee does not consent
to subjecting such payments or benefits to shareholder approval, then, at
Company’s election, such payments under this Agreement shall either be paid in
full or reduced to the extent necessary to avoid being considered an Excess
Parachute Payment, based upon Company’s determination, in its sole discretion,
as to which alternative results in the better tax consequences for Employee.

(b) If the Company has publicly traded stock, then Employee will be entitled to
receive either (i) the full amount of the Company Payments, or (ii) a portion of
the Company Payments having a value equal to $10 less than three (3) times
Employee’s “base amount” (as such term is defined in Section 280G(b)(3)(A) of
the Code), whichever of clauses (i) and (ii), after taking into account
applicable federal, state, and local income taxes and the excise tax imposed by
Section 4999 of the Code, results in the receipt by Employee on an after-tax
basis, of the greatest portion of the Company Payments. Any determination
required under this Section 8 shall be made in writing by the independent public
accountant of the Company (the “Accountants”), whose determination shall be
conclusive and binding for all purposes upon the Company and Employee. For
purposes of making any calculation required by this Section 8, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good-faith interpretations concerning the
application of Sections 280G and 4999 of the Code. If there is a reduction of
the Company Payments pursuant to this Section 8, such reduction shall occur in
the following order: (A) any cash severance payable by reference to Employee’s
Base Salary or Annual Bonus, (B) any other cash amount payable to Employee, (C)
any employee benefit valued as a “parachute payment,” and (D) acceleration of
vesting of any outstanding equity award.

 

Novan, Inc.

5

 

 

--------------------------------------------------------------------------------

 

9. NOTICES. Any notice required or permitted hereunder shall be made in writing
(a) either by actual delivery of the notice into the hands of the party thereto
entitled, by messenger, by fax or by over-night delivery service or (b) by the
mailing of the notice in the United States mail, certified or registered mail,
return receipt requested, all postage pre-paid and addressed to the party to
whom the notice is to be given at the party’s respective address set forth
below, or such other address as the parties may from time to time designate by
written notice as herein provided.

 

If to Employee:

 

M. Joyce Rico

306 W. Barbee Chapel Road

Chapel Hill, North Carolina 27517

 

 

 

If to the Company:

 

Novan, Inc.

4222 Emperor Boulevard

Suite 200

Durham, North Carolina 27703

(Fax) (919) 237-9212

Attn: Chief Financial Officer

 

The notice shall be deemed to be received, if sent per subsection (a), on the
date of its actual receipt by the party entitled thereto and, if sent per
subsection (b), on the third day after the date of its mailing.

10. RETURN OF COMPANY PROPERTY. Upon Employee’s Separation from Service from the
Company for any reason, Employee shall return to Company all personal property
belonging to Company (“Company Property”) that is in Employee’s possession or
control as of the date of such Separation from Service, including, without
limitation, all records, papers, drawings, notebooks, specifications, marketing
materials, software, reports, proposals, equipment, or any other device,
document or possession, however obtained, whether or not such Company Property
contains confidential information belonging to the Company. Such Company
Property shall be returned in the same condition as when provided to Employee,
reasonable wear and tear excepted.

11. EMPLOYEE REPRESENTATIONS.

(a) Employee represents that her performance of all of the terms of this
Agreement does not and will not breach any arrangement to keep in confidence
information acquired by Employee in confidence or in trust prior to Employee’s
employment by the Company. Employee represents that she has not entered into,
and agrees not to enter into, any agreement either oral or written in conflict
herewith.

(b) Employee understands as part of the consideration for this Agreement and for
Employee’s employment or continued employment by the Company, that Employee has
not brought and will not bring with Employee to the Company, or use in the
performance of Employee’s duties and responsibilities for the Company or
otherwise on its behalf, any materials or documents of a former employer or
other owner which are generally not available to the public, unless Employee has
obtained written authorization from the former employer or other owner for their
possession and use and has provided the Company with a copy thereof.

(c) Employee understands that during her employment for the Company she is not
to breach any obligation of confidentiality that Employee has to a former
employer or any other person or entity and agrees to comply with such
understanding.

 

Novan, Inc.

6

 

 

--------------------------------------------------------------------------------

 

12. INDEMNIFICATION. Employee agrees to indemnify and hold harmless the Company,
its directors, officers, agents and employees against any liabilities and
expenses, including amounts paid in settlement, incurred by any of them in
connection with any claim by any of Employee’s prior employers that the
termination of Employee’s employment with such employer, Employee’s employment
by the Company, or use of any skills and knowledge by the Company is a violation
of contract or law or otherwise violates the rights thereof.

13. SEVERABILITY. Employee hereby agrees that each provision herein shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein.

14. WAIVER. Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision hereof.

15. AFFILIATES; ASSIGNMENT; BINDING EFFECT. The term “Company” shall also
include any of the Company’s subsidiaries, subdivisions or affiliates. The
Company shall have the right to assign this Agreement to its successors and
assigns, and all covenants and agreements hereunder shall inure to the benefit
of and be enforceable by said successors or assigns. Employee may not assign any
of her rights or delegate any of her duties under this Agreement. This Agreement
shall be binding upon and shall inure to the benefit of each of the parties
hereto, and to their respective heirs, representatives, successors and permitted
assigns.

16. ENTIRE AGREEMENT. The terms of this Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) are
intended by the parties hereto to be the final expression of their agreement
with respect to the employment of Employee by the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement (including,
without limitation, the Offer Letter, any term sheet or offer letter). The
parties hereto further intend that this Agreement shall constitute the complete
and exclusive statement of its terms and that no extrinsic evidence whatsoever
may be introduced in any judicial, administrative or other legal proceeding to
vary the terms of this Agreement. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by each of the parties hereto.

17. GOVERNING LAW; VENUE. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to that
body of law known as choice of law. Any litigation under this Agreement shall be
brought by either party exclusively in Durham County, North Carolina. As such,
the parties irrevocably consent to the jurisdiction of the courts in Durham
County, North Carolina (whether federal or state) for all disputes related to
this Agreement.

18. COUNTERPARTS. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one agreement. Counterparts may be transmitted and/or signed by facsimile or
electronic mail. The effectiveness of any such documents and signatures shall
have the same force and effect as manually signed originals and shall be binding
on the parties to the same extent as a manually signed original thereof.

[Signature Page Follows]

 

Novan, Inc.

7

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement
effective as of the day and year first above written.

 

 

 

NOVAN, INC.

 

 

/s/ Nathan Stasko

 

 

NATHAN STASKO

 

 

President and  Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

/s/ M. Joyce Rico

 

 

M. JOYCE RICO

 

 

Novan, Inc.

8

 

 